DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021, and  July 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, of U.S. Patent No. 11, 146,939, and further in view of Poikselka et al (US Patent Application Publication 2019/0098133). Hereinafter ‘939 and Poikselka.

Regarding claim 1, ‘939 discloses a method of operating a policy and charging rules function (“PCRF”) node to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the method comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE, see claim 1); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (receiving one or more other identifiers of the UE from the PCRF, see claim 1).
However, ‘939 does not explicitly disclose “responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address.” Poikselka discloses the apparatus such as PCRF, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and providing means that provides the identity of the user correlated to the internet protocol address (paragraphs [0216] – [0220]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate the PCRF identifying a user that correlates to the internet protocol address as taught by Poikselka, to improve the PCRF of ‘939 for monitoring an emergency procedure from the originating registration and invitation. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network and home IMS network to register the UE for a session (paragraph [0042] of Poikselka). 

Regarding claim 3, ‘939 and Poikselka disclose the method of claim 1, ‘939 discloses wherein determining the one or more identifiers of the UE comprises retrieving the one or more identifiers from an IP connectivity access network (“IP-CAN”) using the IP address (extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and constructing the SIP URI from the MSISDN and the MNC and MCC codes, see claim 1).

Regarding claim 4, ‘939 and Poikselka disclose the method of claim 1, ‘939 discloses wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE (mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF, see claim 6).

Regarding claim 5, ‘939 and Poikselka disclose the method of claim 1, ‘939 discloses further comprising: 
determining that the UE is authorized by a packet core (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 7); and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 7).

Regarding claim 6, ‘939 and Poikselka disclose the method of claim 1, ‘939 discloses wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”) (the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”), see claim 1).

Regarding claim 7, ‘939 and Poikselka disclose the method of claim 1, ‘939 discloses wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (operating a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 1), and 
wherein the UE is separate and distinct from the P-CSCF (operating a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 1).

Regarding claim 8, ‘939 discloses a policy and charging rules function (“PCRF”) node configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the PCRF node comprising: 
a transceiver configured to communicate with a proxy call session control function (“P-CSCF”) (handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15); 
a processor (a processor, see claim 15); and 
a memory (a non-transitory memory, see claim 15) coupled to the processor and having instructions stored therein that are executable by the processor to cause the PCRF node to perform operations (a processor configured to execute instructions from the non-transitory memory to cause the system to perform operations, see claim 15) comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE, see claim 15); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (receiving one or more other identifiers of the UE from the PCRF, see claim 15).
However, ‘939 does not explicitly disclose “responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address.” Poikselka discloses the apparatus such as PCRF, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and providing means that provides the identity of the user correlated to the internet protocol address (paragraphs [0216] – [0220]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate the PCRF identifying a user that correlates to the internet protocol address as taught by Poikselka, to improve the PCRF of ‘939 for monitoring an emergency procedure from the originating registration and invitation. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network and home IMS network to register the UE for a session (paragraph [0042] of Poikselka). 

Regarding claim 10, ‘939 and Poikselka disclose the PCRF node of claim 8, ‘939 discloses wherein determining the one or more identifiers of the UE comprises retrieving the one or more identifiers from an IP connectivity access network (“IP-CAN”) using the IP address (extracting mobile network code (“MNC”) and mobile country code (“MCC”) codes from the IMSI; and constructing the SIP URI from the MSISDN and the MNC and MCC codes, see claim 15).

Regarding claim 11, ‘939 and Poikselka disclose the PCRF node of claim 8, ‘939 discloses wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE (mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF, see claim 19).

Regarding claim 12, ‘939 and Poikselka disclose the PCRF node of claim 8, ‘939 discloses the operations further comprising:
determining that the UE is authorized by a packet core (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 20); and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 20).

Regarding claim 13, ‘939 and Poikselka disclose the PCRF node of claim 8, ‘939 discloses wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”) (the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”), see claim 15).

Regarding claim 14, ‘939 and Poikselka disclose the PCRF node of claim 8, ‘939 discloses wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15), and 
wherein the UE is separate and distinct from the P-CSCF (handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15).

Regarding claim 15, ‘939 discloses a non-transitory computer-readable medium having instructions stored therein that are executable, by a processor of a policy and charging rules function (“PCRF”) node configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, to cause the PCRF node to perform operations comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (sending an identity query to a policy and charging rules function (“PCRF”) indicating the IP address of the UE and requesting other identifiers of the UE, see claim 8); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (receiving one or more other identifiers of the UE from the PCRF, see claim 8).
However, ‘939 does not explicitly disclose “responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address.” Poikselka discloses the apparatus such as PCRF, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and providing means that provides the identity of the user correlated to the internet protocol address (paragraphs [0216] – [0220]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate the PCRF identifying a user that correlates to the internet protocol address as taught by Poikselka, to improve the PCRF of ‘939 for monitoring an emergency procedure from the originating registration and invitation. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network and home IMS network to register the UE for a session (paragraph [0042] of Poikselka). 

Regarding claim 17, ‘939 and Poikselka disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE (mapping the MNC and MCC to a domain name using a mapping table in the P-CSCF, see claim 13).

Regarding claim 18, ‘939 and Poikselka disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses the operations further comprising: 
determining that the UE is authorized by a packet core (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 14); and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF (receiving, from the PCRF, an indication that the UE is authenticated in a packet core, see claim 14).

Regarding claim 19, ‘939 and Poikselka disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”) (the one or more identifiers comprising at least one of an international mobile subscriber identity (“IMSI”) and a mobile subscriber integrated services digital network number (“MSISDN”), see claim 8).

Regarding claim 20, ‘939 and Poikselka disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (processing circuitry of a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 8), and 
wherein the UE is separate and distinct from the P-CSCF (processing circuitry of a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poikselka et al (US Patent Application Publication 2019/0098133). Hereinafter Poikselka.

Regarding claim 1, Poikselka discloses a method of operating a policy and charging rules function (“PCRF”) node to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the method comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the information provided to the PCRF includes IP address of the UE, paragraphs [0172], [0218]; the P-CSCF transmits information to the PCRF to request for an identity of a user); 
responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the P-CSCF transmits information to the PCRF to request for an identity of a user, where the PCRF determines and provides the identity correlated to the IP address); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the PCRF determines and provides the identity correlated to the IP address to the P-CSCF that requested for the identity for the user).


Regarding claim 8, Poikselka discloses a policy and charging rules function (“PCRF”) node configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call (the apparatus includes at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform the method of Fig. 12, where Fig. 11 shows an apparatus such as PCRF that performs the method of Fig. 12, paragraphs [0216], [0239]), the PCRF node comprising: 
a transceiver configured to communicate with a proxy call session control function (“P-CSCF”) (the apparatus includes at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform the method of Fig. 12, where Fig. 11 shows an apparatus such as PCRF that performs the method of Fig. 12, paragraphs [0216], [0239]; ); 
a processor (the apparatus includes at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform the method of Fig. 12, where Fig. 11 shows an apparatus such as PCRF that performs the method of Fig. 12, paragraphs [0216], [0239]); and 
a memory coupled to the processor and having instructions stored therein that are executable by the processor to cause the PCRF node to perform operations (the apparatus includes at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform the method of Fig. 12, where Fig. 11 shows an apparatus such as PCRF that performs the method of Fig. 12, paragraphs [0216], [0239]) comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the information provided to the PCRF includes IP address of the UE, paragraphs [0172], [0218]; the P-CSCF transmits information to the PCRF to request for an identity of a user); 
responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the P-CSCF transmits information to the PCRF to request for an identity of a user, where the PCRF determines and provides the identity correlated to the IP address); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the PCRF determines and provides the identity correlated to the IP address to the P-CSCF that requested for the identity for the user).

Regarding claim 15, Poikselka discloses a non-transitory computer-readable medium having instructions stored therein that are executable, by a processor of a policy and charging rules function (“PCRF”) node configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, to cause the PCRF node to perform operations (the apparatus includes at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform the method of Fig. 12, where Fig. 11 shows an apparatus such as PCRF that performs the method of Fig. 12, paragraphs [0216], [0239]) comprising: 
receiving an identity request from a proxy call session control function (“P-CSCF”) of an IMS network, the identity request comprising an internet protocol (“IP”) address for a user equipment (“UE”) (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the information provided to the PCRF includes IP address of the UE, paragraphs [0172], [0218]; the P-CSCF transmits information to the PCRF to request for an identity of a user); 
responsive to receiving the identity request, determining one or more identifiers of the UE based on the IP address, the one or more identifiers being separate from the IP address (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the P-CSCF transmits information to the PCRF to request for an identity of a user, where the PCRF determines and provides the identity correlated to the IP address); and 
responsive to determining the one or more identifiers, transmitting an indication of the one or more identifiers of the UE to the P-CSCF (the P-CSCF performs Rx reference point interaction with PCRF by informing the PCRF that the UE failed to register with the P-CSCF on emergency procedures, where the PCRF includes identifying means that identifies an identity of a user correlated to the internet protocol address comprised in the received information, and provides the identity of the user correlated to the internet protocol address in response to the received information, paragraphs [0172], [0216] – [0220]; the PCRF determines and provides the identity correlated to the IP address to the P-CSCF that requested for the identity for the user).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poikselka et al (US Patent Application Publication 2019/0098133), and further in view of Guo et al (US Patent Application Publication 2010/0255808). Hereinafter Poikselka and Guo.

Regarding claim 2, Poikselka discloses the method of claim 1, wherein the IMS emergency call comprises an unauthenticated IMS emergency call (the P-CSCF indicates to the UE during registration to proceed with unauthenticated emergency session setup, paragraph [0195]), but does not explicitly disclose “the method further comprising: transmitting a resource allocation request to a packet data network gateway (“PGW”); and responsive to transmitting the resource allocation request, receiving a resource allocation answer from the PGW indicating that resourced for the IMS emergency call have been reserved.”
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    

Regarding claim 3, Poikselka discloses the method of claim 1, but does not explicitly disclose wherein determining the one or more identifiers of the UE comprises retrieving the one or more identifiers from an IP connectivity access network (“IP-CAN”) using the IP address.
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    
 
Regarding claim 9, Poikselka discloses the PCRF node of claim 8, wherein the IMS emergency call comprises an unauthenticated IMS emergency call (the P-CSCF indicates to the UE during registration to proceed with unauthenticated emergency session setup, paragraph [0195]), but does not explicitly disclose “the operations further comprising: transmitting a resource allocation request to a packet data network gateway (“PGW”); and responsive to transmitting the resource allocation request, receiving a resource allocation answer from the PGW indicating that resourced for the IMS emergency call have been reserved.”
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    

Regarding claim 10, Poikselka discloses the PCRF node of claim 8, but does not explicitly disclose wherein determining the one or more identifiers of the UE comprises retrieving the one or more identifiers from an IP connectivity access network (“IP-CAN”) using the IP address.
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    

Regarding claim 16, Poikselka discloses the non-transitory computer-readable medium of claim 15, wherein the IMS emergency call comprises an unauthenticated IMS emergency call (the P-CSCF indicates to the UE during registration to proceed with unauthenticated emergency session setup, paragraph [0195]), but does not explicitly disclose “the operations further comprising: transmitting a resource allocation request to a packet data network gateway (“PGW”); and responsive to transmitting the resource allocation request, receiving a resource allocation answer from the PGW indicating that resourced for the IMS emergency call have been reserved.”
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    

Regarding claim 17, Poikselka discloses the non-transitory computer-readable medium of claim 15, but does not explicitly disclose wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE.
Guo discloses the SAE network selects a local PDN GW for the UE and obtains an IP address which is allocated by the local PDN GW (paragraph [0069]); where the MME selects a local PDN GW in the attach process to allocate IP address (paragraphs [0075] – [0080]); the UE sends an Attach Trigger to establish an emergency indication, where the PDN GW receives emergency indication of IP CAN Session Establishment message of the PDN GW (paragraph [0082]); PCRF receives application service data that includes IP address of the UE, user ID, media type and format, voice codec format, and emergency indication, where the PCRF grants the highest QoS to the emergency call by obtaining resources with high priority (paragraph [0099]). 
Before the effective filing date of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of Poikselka and Guo before him or her, to incorporate the PCRF communicating with the PDN GW as taught by Guo, to improve the PCRF in the IMS emergency session handling of Poikselka for allocating resources. The motivation for doing so would have been to reduce delay, increase the user data rate, and improve the system capacity and coverage (paragraph [0006] of Guo).    

Claims 4 – 7, 11 – 14, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poikselka et al (US Patent Application Publication 2019/0098133), and further in view of Edge et al (US Patent Application Publication 2018/0199180). Hereinafter Poikselka and Edge.

Regarding claim 4, Poikselka discloses the method of claim 1, but does not explicitly disclose wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE.
Edge discloses the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 5, Poikselka discloses the method of claim 1, but does not explicitly disclose further comprising: 
determining that the UE is authorized by a packet core; and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF.
Edge discloses the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE (paragraphs [0086], [0087]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 6, Poikselka discloses the method of claim 1, but does not explicitly disclose wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”).
Edge discloses pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call (paragraphs [0192] – [0194]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the IMSI creation as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 7, Poikselka discloses the method of claim 1, but does not explicitly disclose wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”), and 
wherein the UE is separate and distinct from the P-CSCF.
Edge discloses the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration (paragraphs [0083], [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the E-CSCF acting P-CSCF in the V-PLMN as taught by Edge, to improve the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 11, Poikselka discloses the PCRF node of claim 8, but does not explicitly disclose wherein determining the one or more identifiers of the UE comprises mapping the IP address of the UE to the one or more identifiers of the UE.
Edge discloses the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 12, Poikselka discloses the PCRF node of claim 8, but does not explicitly disclose the operations further comprising:
determining that the UE is authorized by a packet core; and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF.
Edge discloses the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE (paragraphs [0086], [0087]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 13, Poikselka discloses the PCRF node of claim 8, but does not explicitly disclose wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”).
Edge discloses pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call (paragraphs [0192] – [0194]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the IMSI creation as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 14, Poikselka discloses the PCRF node of claim 8, but does not explicitly disclose wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”), and 
wherein the UE is separate and distinct from the P-CSCF.
Edge discloses the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration (paragraphs [0083], [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the E-CSCF acting P-CSCF in the V-PLMN as taught by Edge, to improve the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 18, Poikselka discloses the non-transitory computer-readable medium of claim 15, but does not explicitly disclose the operations further comprising: 
determining that the UE is authorized by a packet core; and 
transmitting an indication that the UE is authorized by the packet core to the P-CSCF.
Edge discloses the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE (paragraphs [0086], [0087]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 19, Poikselka discloses the non-transitory computer-readable medium of claim 15, but does not explicitly disclose wherein the one or more identifiers comprise at least one of an international mobile subscriber identity (“IMSI”), an international mobile equipment identity (“IMEI”), and a mobile subscriber integrated digital network number (“MSISDN”).
Edge discloses pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call (paragraphs [0192] – [0194]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the IMSI creation as taught by Edge, to improve the PCRF in the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 20, Poikselka discloses the non-transitory computer-readable medium of claim 15, but does not explicitly disclose wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”), and 
wherein the UE is separate and distinct from the P-CSCF.
Edge discloses the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration (paragraphs [0083], [0086]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Poikselka and Edge before him or her, to incorporate the E-CSCF acting P-CSCF in the V-PLMN as taught by Edge, to improve the IMS emergency session handling of Poikselka for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SIDDAM et al – receiving, at the network device, a message; determining, in response to receiving the message, that a set of supported features should be transmitted to a partner device; determining, based on the partner device, whether a default set of features should be overridden; if the default set of supported features should be overridden, transmitting an alternative set of features to the partner device; and if the default set of supported features should not be overridden, transmitting a standard set of features based on the default set of features to the partner device
HUOTARI et al – the UE sends registration message to PCRF/P-CSCF1, where the PCRF/P-CSCF2 has the same logic as PCRF/P-CSCF1, and the P-CSCF1 forwards the Register message to the PCRF/P-CSCF2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468